The Court.
— This cause has been long pending in this court, and has been reargued twice. One of the justices is disqualified from participating in its decision, and of the six other justices three are of opinion that the judgment should be affirmed, and three are of opinion that the judgment should be reversed. Repeated consultations have ended in the same disagreement, and there is no probability of any change in the opinions of those now constituting the court, or of any immediate change in the personnel of the court. Under these circumstances we think that the judgment should be affirmed, for the reasons stated in Luco v. De Toro, 88 Cal. 26.
The judgment and order are affirmed.
Mr. Justice Harrison, being disqualified, did not participate in the foregoing.